 J.H. RUTTER-REX MFG. CO.J.H. Rutter-Rex ManufacturingCompany,Inc.andDriversandWarehousemen'sLocalUnion No. 3027, AFL-CIO. Case9-CA-3993.April 17, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn January 18, 1967, Trial Examiner James V.Constantine issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent hadnotengaged in an unfair labor practice bythreatening to eject a union representative in thepresence of employees, as alleged in the complaint,andrecommended that such allegation bedismissed.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrialExaminer except to the extent modifiedherein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,J.H.Rutter-RexManufacturing Company, Inc.,Columbus, Ohio, its officers, agents, successors, andassigns, shall take the action, set forth in the TrialExaminer's Recommended Order.iRespondent excepts to the finding of the Trial Examiner thatManager Drake had a conversation with employee Thomas in thelatter part of July during which coercive statements were madeDrake denied making such statements at any time Thomastestified on cross-examination that he did not remember the date,and placed it as the last of July, or the first of August, or even thelatter part of August, as he had said on direct During histestimony Thomas verified his own authorization card signed onJuly 20 as well as the card of employee Terry signed on July 23.He was not asked to attempt to relate the Drake conversation withrespect to these two dates, but in all the circumstances we thinkthe Trial Examiner was correct in selecting late July as the date oftheDrake-Thomas conversation It seems likely, based onThomas' testimony as a whole and the similarity ofcontemporaneous sentiments by Drake credited by the TrialExaminer, that this conversation with Thomas-in which Drakeremarked that the Union would not get in, that the employeeswere jeopardizing their ,cobs by supporting it, and that theCompany would move if it had to-occurred at the inception ofunion activity in late JulyOn the unit issue, as contended by the Respondent, it firstraised the question in its answer, rather than in its brief as theTrialExaminer foundNeverthelesswe view the issue asbelatedly urged in the circumstances of this caseIn section III, F, of his Decision, second sentence of the seventhparagraph, the Trial Examiner inadvertently used "Bruce"instead of "Drake "2Concerning the discharge of employees Jones, Fair, andPatrick, the Trial Examiner, at section III, E, paragraph g, of hisDecision, found them unlawful even accepting the Respondent'sversion that the three men were discharged for refusing to go towork In affirming the Trial Examiner on these 8(a)(3) violations,we rely upon the fact that the three employees were clearlyengaged in protected, concerted activity at the time of discharge,and find it unnecessary to decide whether or not they wereengaged in an unfair labor practice strikeIn the paragraph of the Trial Examiner's Decision immediatelybefore section IV, the Trial Examiner adverts to the GeneralCounsel arguing "somewhat inconsistently" in contending firstthat the unilateral wage raises were "illegal" and then that thethree discriminatees were denied them We see no inconsistencyThe raises were illegal only in the sense of being unfair laborpractices to induce employees to refrain from union activityEmployees deprived of such raises by reason of discriminatorydischarge clearly have a right to be made wholeTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE5JAMES V. CONSTANTINE, Trial Examiner: This is anunfair labor practice case commenced by a complaintissuedby the General Counsel of the NLRB onSeptember 16, 1966, pursuant to Section 10(b) of theNational Labor Relations Act, herein called the Act, 29U.S.C. 160(b). It is based on a charge filed on July 29, andamendedonAuguat24,1966,byDriversandWarehousemen'sLocalUnionNo. 3027,AFL-CIO,against J. H. Rutter-Rex Manufacturing Company, Inc. Inessence, the complaint alleges that said Company,Respondent herein, has violated Section 8(a)(1), (3), and (5)and that such conduct affects commerce within themeaning of Section 2(6) and (7) of the Act. Respondent hasanswered, denying that it committed any unfair laborpractices.Pursuant to due notice, this cause came on to be heardbeforeme on November 9 and 10, 1966, at Columbus,Ohio. All parties were represented at and participated inthe hearing, and were granted full opportunity to introduceevidence, examine and cross-examine witnesses, offer oralarguments, and submit briefs. A brief has been receivedfrom Respondent and General Counsel.In this case the issues are:(a)Whether the Company engaged in conductoffending the prohibition in Section 8(a)(1) of the Actagainstinterferingwith,restraining,orcoercingemployees.(b)Whether the Company unlawfully refused torecognize and bargain with Local No. 3027.(c)Whether employees Patrick, Fair, and Jones weredischarged for activities on behalf of Local No. 3027, or todiscourage membership in said Union, or both.Upon the entire record in this case, and from myobservation of the witnesses, I make the following:164 NLRB No. 10 6DECISIONS OF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.ON JURISDICTIONRespondent, a Louisiana corporation, engaged at NewOrleans and elsewhere in manufacturing work clothingand casual wear, among other things, operates awarehouse at 57 Courtright Court, Columbus, Ohio, inconnection with its business. During the year precedingthe issuance of the complaint, Respondent, at its NewOrleans plant, received goods and products valued inexcess of $50,000 directly from points outside the State ofLouisiana, and shipped goods and products valued inexcess of $50,000 directly to points outside the State ofLouisiana.Only the warehouse in Columbus, Ohio, isinvolved in this case, although Respondent operates otherwarehouses in other States. I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectuatethe policies of the Act to assert jurisdiction over it in thisproceeding.II.THE LABORORGANIZATION INVOLVEDDrivers and Warehousemen'sLocal Union No. 3027,AFL-CIO,the ChargingParty,isa labor organizationwithin the contemplation of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. The Refusal to Recognize Local3027About July 19, 1966,1 Kenneth E. Castle, president ofLocal No. 3027, spoke to some warehouse employees andarranged to meet with them after work the next day. Thatmeeting was held as scheduled at the union hall of LocalNo. 3027 in Columbus. Five of Respondent's employeescame to it. Castle did not attend it. However, Charles C.Smith,anationalrepresentativeof the AFL-CIO,substituted for Castle at the meeting at Castle's request,and solicited those attending to join Local No. 3027. Allfive signed authorization cards. (G.C. Exh. 3-7.)On July 21, Castle telephoned a local Western Unionoffice and instructed it to deliver a telegram, which heorally dictated, to Respondent at 3757 Courtright Court,Columbus, Ohio. This telegram was so delivered andRespondent received it. A confirming copy thereof (G.C.Exh. 2A) was mailed to Castle on July 22 in an envelope inevidence as General Counsel's Exhibit 2. This telegramapprises Respondent that:ThisistoinformyouthatDriversandWarehousemen'sUnionLocal 3027,AFL-CIOrepresentsanoverwhelmingmajorityofyouremployees. Demand is herewith made to negotiateworking agreement between the parties. Await yourprompt reply.No response was ever received by Local No. 3027 to theforegoing demand, according to Castle, its president. But,I find that a response was delivered to the office of LocalNo. 3027, as more fully set forth in the next paragraph.By telegram dated July 25, Respondent advised "K. E.Castle, AF OF L-CIO, 2743 E. 5th Avenue, Columbus,Ohio, Re your telegram. Suggest you proceed throughLabor Relations Board for determination of whether yourepresent our employees. Several years ago, a unionclaimed representation andBoard election provedotherwise." (Resp. Exh. 1.) It was delivered by messengerabout 11:30 a.m. on July 25 at the address given thereinand left at the office there.At the July 20 meeting, conducted by NationalRepresentative Smith, five employees signed union cardsin the presence of Smith: Ronald Richardson, George E.Thomas, George A. Patrick, Paul Edward Jones, andKeith A. Fair. (See G.C. Exh. 3-7.) Thereupon Smithnotified Castle that a majority had signed and that anemployee at the meeting would attempt to "sign theadditional employees." Three or four days later, employeeGeorge Patrick handed one more signed authorizationcard to Castle. (See G.C. Exh. 8 and 12.)B.The Dischargesof July 28On July 28, Smith, by prearrangement, met a committeeof three employees (Patrick, Fair, and Jones) at thewarehouse during a coffeebreak or recess at 9:25 a.m. AsSmith, accompanied by these three, started to enter thewarehouse, Kirk Drake, the warehousemanager,accostedthem. Additional employees congregated in the immediatevicinity.Smith brought along AFL-CIO buttons. Theywere distributedamongthe employees, but only threeactuallywore them. After Smith mentioned that hispurpose was to talk to Drake about "further negotiating" aworkable agreement to eliminate pressure on employees,Drake, in a loud voice, replied, "We want no part of you orthe Union. You can get out." Drake said he would throwout Smith and placed a hand on Smith, but Smith refusedto leave and insisted that Drake "would have to call thelaw" to remove Smith from the premises.Thereupon Drake made a telephone call from a nearbyglass-enclosed office. A few moments later, Drake wavedtoSmith to enter the office. As Smith and his threeemployee companions proceeded toward the office,AssistantWarehouse Manager Kenneth Bruce stoppedthe three employees, allowing only Smith to pass. WhenSmith refused to go without the employee committee,Bruce permitted all four to pass on. However, Drakerefused to talk to Smith in the presence of the threeemployees (Fair, Patrick, and Jones). Thereupon, Smithleft with them without further discussion with Drake.As Smith left with the three employees, they stopped tochat with other employees standing around. In a moment,a bell rang to announce the end of the coffeebreak.Thereupon, Drake shouted, "Everybody back to work.Anybody that doesn't go back to work immediately isdischarged." Employees then started to proceed to theirwork stations. Turning to the three employees with Smith,Drake said, "You guys don't need to go to work. You aredischarged as of now." Although Smith sought to reasonwith Drake that this was not the way to start collectivebargainingand that the three employees should be allowedto return to work, Drake commanded all four to leave.Thereupon, Smith, Fair, Patrick, and Jones departed fromthe premises.Respondent's evidence concerning the foregoing eventsis somewhat divergent, although it coincides on the factthat the three employees were discharged. To the extentthat Respondent's evidence is inconsistent with the factsfound above, I do not credit it. Some of the GeneralCounsel's evidence on this aspect of the caseis also not'All dates mentioned hereafter refer to 1966, except whereotherwise expressly noted. J.H. RUTTER-REX MFG. CO.7credited, so that the above findings represent a composite.This partial rejection of both the General Counsel's andRespondent's testimony is permissible.Brighton Bakery,158 NLRB 512, footnote1;N.L.R.B. v. United BrotherhoodofCarpentersand Joiners, Local 571 (GilWynerConstruction Co.),230 F.2d 256, 259 (C.A. 1).On the afternoon of July 28, Smith telephonedRespondent's warehouseagain"to try to reason withthem." However, the person answering the telephonereplied that Warehouse Manager Drake would not speakto Smith and directed Smith to get in touch with Mr. Read,Respondent's counsel in New Orleans.By letter dated July 29, Respondent offered employeesJones,Fair,andPatrick immediate reinstatement"provided you are prepared to comply with all reasonabledirections and instructions from the management." (G.C.Exhs. 9, 10, and 11.) All three returned on August 3. Twoweeks later, Patrick received a wage increase of 10 centsan hour. Warehouse Manager Drake, in July, had toldemployees about a week before July 20 that he was tryingto obtain wage increases for them. On July 20, Drake leftforNew Orleans and, upon his return to Columbus onJuly 25, he told employees he had raises for everyone buthe "had to set on them."C. Interference, Restraint, and CoercionOne of the employees signinga unioncard on July 20 isGeorge E. Thomas. (G.C. Exh. 4.) James Walter Terrysignedone on July 23. (G.C. Exh. 8.) In the latter part ofJuly,Warehouse Manager Drake told employee George E.Thomas that the Union wouldnot get in, that the Company"would not stand still for it," that employees who wentalongwith the Union, jeopardized their jobs, and that theCompany would moveits plantout of Columbus "if it hadto." InsofarasRespondent'sevidence contradicts theforegoing,Ido not credit it. I find this violates Section8(a)(1) of the Act.Thomas was hired at $1.75 an hour on September 9,1965. About August 5, 1966, he received an increment of25 centsan hour.In lateOctober 1966, his pay was raisedanother 15 cents an hour.Employee Patrickalso signed a unioncard (G.C. Exh. 5)on July 20. On July 25, Warehouse Manager Drake askedPatrick if Patrick "knew whatwas goingon about theUnion." Continuing, Drake remarked that he had obtainedraisesfor employees, but would "have to set on them nowuntil thiswas over with," that upon his return on July 25,from out of town, "they hit him in the face," that he couldnot understand about the Union, and accused "you guyscouldn'twait untilI returned to start this union bit." Inthis conversation, Patrick related that he had heard that,in thepast,the Company had threatened to close downwhenever the Union tried to enter. Drake denied that theCompany was threatening, but added that, in his opinion,the Company would close the warehouse "before they let aunion in."Further, when Patrick asked how much theCompany contemplatedraising wages,Drake replied hecould not releasethis information justas Patrick declinedto tell him about the Union. I do not credit Respondent'sevidence to the extent that it isnot consonantwith theforegoingfindings.About July 26, Patrick broughtsomeunion literatureintothewarehouse.Shortly thereafter,WarehouseManager Drake brought it to Patrick and, in the presenceof other employees, said that "thismust belongto you ...throw this trash away." Patrick refused to discard it but,instead, retained it. Then Drake told Patrick to gather upthe rest of the literature and Patrick complied.Employee Keith A. Fair, on July 21, obtained a signedunionauthorization card from employee Bryon Lee Carter.(G.C. Exh. 12.) On thatsameday, Assistant WarehouseManager Kenneth Brucementionedto Fair that a 10-centraise for all warehouse employees had been authorized.Then Bruce added, "I hope you guys is not trying to get aunion in here,because it won't do any good."Respondent's contrary evidenceis notcredited.About July 26, Bruce again spoke to Fair. This timeBruce asked why Fair wanted a union because "you don'tneeda union here."Replying, Fair said he was for theUnion and "organized it," and did not care who knew it.On July 26, Fair also distributed union literature at thewarehouse.When Drake saw this, he referred to it as"trash," stated that he had enough of it, and complained"that is the last I expected from you." Later that day,Warehouse Manager Drake asked Faii, "What is thisabouta unionand what does it have to offer?" When Fairreplied "a grievancesystem," Drake insisted, "You have agrievance system." Thereupon, Fair inquired if he couldask for paid holidays, paid vacations, and pay increases.Drake replied, "you can ask for it." Continuing, Drakesaid, "You know as well as I do that the Company willclose down, sell out, or move rather than havea union inhere, and Mr. Rutter would rather have a heart attack ordie than have aunioncome in." When Drake askedwhether Fair talked "any of thesemen intothis," Fairdenied that he did. At this point Drake asserted that hehad a 25-cent raise for the men but "someone told (him) toset on it."Respondent's evidence not congruous withthese findingsis notcredited.Fair returned to work on August 3, following an offer ofreinstatementdated July 29. (G.C. Exh. 10.) About 2 weeksafter returning to work, Fair was given a wage increase of10 cents an hour.About July 25,WarehouseManagerDrake toldemployee Paul Edward Jones that "the plant will closedown before they let the Union come in.... [Also] we hada raise for you andsomethingelse, but being as the Unionstarted, we stopped it." Drake then added that on slackdays he could have laid off Jones but Drake did not believein that and inquired what the Union could do for Jones.Replying, Jones said the Union couldgivehim sickbenefits,paid vacations,and paid holidays.That afternoon Assistant Warehouse Manager Brucediscussed the fact that Jones was older than the otheremployees and that his age might be against him inseeking employment elsewhere. The Union was notmentioned, according to Assistant Manager Bruce. But Iaccept Jones' version of this incident, as narrated above.However, I do find, as testified by Bruce, that theydiscussed Jones' ageand its impedimentto obtainingemployment at another establishment.That afternoon Assistant Warehouse Manager Bruceinformed Jones that the latter's next pay would reflect a25-cent raise, and that, because Jones was getting old, itwould be "kind of hard" to find a job. Jones was fired onJuly 28, so that he did not immediately receive thisincrease.However, it was granted to him on the secondpayday after he wasreinstatedonAugust 3. Jonesreturned to work pursuant to a letter dated July 29 (G.C.Exh. 11) offering himreinstatement. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Concluding Findings as to theRefusal toBargain1.The appropriate unitEugene Rutter,president of Respondent,described theoperation at Columbus,Ohio, as a "normal warehousingoperation."According to Rutter,17personswereemployed there on July 21.Of these, seven are over-the-road truckdrivers,two are supervisors,and one is a"truckdriver and warehouseman."See General Counsel'sExhibit14.Over-the-roadtruckdriversdelivermerchandise from the factory at New Orleans orelsewheretothewarehouse inColumbus.The"truckdriver and warehouseman"isan over-the-roadtruckdriver who also performs warehouse duties at anyone of four warehouses where he may be needed,but notat Columbus.In the morning ofJuly 26,Ron Richardson toldemployee GeorgeA.Patrickthat he, Richardson, hadbeen told the day before that he had been promoted toassistant supervisor of the warehouse to take AssistantManager Bruce's place as soon as Manager Drake left thewarehouse.Bruce had been made superintendent of thewarehouse to replace Drake, who had been transferred toMississippi.Drake did not leave for his Mississippi jobuntil about September 1966.On July 21,Richardson wasemployed as an order checker and packer. Later he waspromoted to assistant warehouse manager. He will beincluded in the unit as ofJuly 21, forthe purpose ofcomputing the number therein at the time of thetelegraphicdemand for recognition.SeeGeneralCounsel's Exhibit 14.Byron Carter is a billing clerk at the warehouse. SeeGeneral Counsel's Exhibit 14. He works in the officealthough on occasion,on his own volition,he helps out inthe warehouse.His duties require little or no contact withthe warehouse employees.Ifind that Carter is an officeclerical and should be excluded from the unit.VictoryGrocery Company,129 NLRB 1415, 1417;Arts & CraftsDistributors,Inc., 132NLRB 166,169.Further, I find that the two supervisors, Manager Drakeand Assistant Manager Bruce, should be excluded fromthe unit.Also thetruckdriver and warehouseman will beexcluded because his trucking duties cause him to travelover the road from Respondent's factories to its severalwarehouses,so that he has no community of interest withthe Columbus warehousemen.Nor should this conclusionbe altered because this employee performs somewarehouse work, for none of these latter duties isperformed at the Columbus warehouse.Finally, the seven truckdrivers will be excluded, for Ifind that they are over-the-road truckdrivers who are notstationed in Columbus,and who deliver goods fromRespondent'sfactories to its warehouses but do nowarehousing work.Thus,theyhave little or no contactwith the Columbus warehouse employees. Hence,Arts &CraftsDistributors,Inc.,132NLRB166, 168, is notcontrolling.Generally, over-the-road truckdrivers are notincluded in a larger unit.N.L.R.B.v. Albuquerque PhoenixExpress,368F.2d 451 (C.A. 10);N.L.R.B.v.CumberlandFarms,370 F.2d 54 (C.A.1);E.H.KoesterBakery Co.,Inc.,136 NLRB 1006,1011-12.Consequently,I find that on July 21,an appropriate unitcomprised 6 warehouse employees,computed as follows:17 total employees less 7 truckdrivers,1 truckdriver andwarehouseman, 1 billing clerk, and 2 supervisors. SeeGeneral Counsel's Exhibit 14. A contrary result is notrequired because the petitions of Local 3027 (Resp. Exh. 2)and of Retail Store Union (Resp. Exh. 3) includedtruckdrivers.This is because such petitions are notconclusive upon the NLRB as they merely denote a party'sopinion of what employees should compose a unit. But theactual determination of an appropriate unit rests with theBoard.2.The Union's majorityOn July 21, six2 employees were employed in the unitheretofore found to be appropriate. I find that on that date,Local 3027 had in its possession five valid employeeauthorization cards designating it as their collective-bargaining agent. (See G.C. Exhs. 3-7.) Patently this is amajority.Moreover, I find that the Union's demand forrecognition was of a continuing nature.Scobell ChemicalCompany v. N.L.R.B.,267 F.2d 922 (C.A. 2);Local 152,Teamsters (American Compressed Steel Corp.) v. N.L.R.B.,343 F.2d 307, 310 (C.A.D.C.);Henry Spen & Company,Inc.,150 NLRB 138, 139. It follows that the card ofemployee Terry (G.C. Exh. 8), signed on July 23, may becounted in establishing the Union's majority on and afterthat date. Also, for this same reason, employee Bello, whostartedwork at Columbus on July 28 or 29, will beincluded in theunitas of that date. Thus, the Unionpreserved itsmajorityatalltimesmaterial.Hence,Respondent was under a statutory obligation to recognizeand bargain with that Union unless either or both of itsdefenses are well taken.N.L.R.B. v.Winn-Dixie Stores,Inc.,341 F.2d 750, 755 (C.A. 6), cert. denied 382 U.S. 830.These defensesare: (a) that no valid demand was made onit, and (b) that Respondent entertained a good-faith doubtof theunitand the majority.3.The Union's demandAlthough the Union's telegram specified that its demandwas made for the purpose of negotiating a "workingagreement,"italso asserts that the Union represents amajority of the employees.Thus,I find that the telegramconstitutes a valid demand for recognition as majorityrepresentative of the employees,although the word"recognition"isnot used therein. "No particular form ofwords is necessary to apprise the employer of the Union'sdemand."N.L.R.B.v.Albuquerque Phoenix Express,368F.2d 451 (C.A. 10).It is sufficient that the words usedconvey a clear implication that a demand for recognition isbeing made.Joy Silk Mills v. N.L.R.B.,185F.2d 7`32, 741(C.A.D C.).4.Respondent's doubt as to unitIn its foregoing telegram, the Union demanded ofRespondent recognitionasrepresentativeof"anoverwhelming majority of your employees." Literally thismay denote all of Respondent's employees at all itswarehouses. Cf.The C.L. Bailey Grocery Company,100NLRB 576, 577-578, where the words "all employees"were construed to include all employees in a plantemploying more than warehousemen and helpers. Butsince (a) the telegram was directed and delivered toRespondent at its Columbus warehouse, (b) Respondent's'Bello makes it seven on and afterJuly 28 or 29 He was notworking at Columbus on July 21 J.H. RUTTER-REX MFG. CO.reply (Resp. Exh. 1) indicates that it understood, upon thebasisofRespondent's Exhibit 3, that its Columbuswarehouse was involved, and (c) Manager Drake onJuly 28, in effect, was informed by Union RepresentativeSmith that the demand covered only the Columbuswarehouse employees, I find that Respondent was awarethat only its Columbus warehouse was involved.Phelps-Dodge Copper Products Corporation.152 NLRB 1188,1192, reversed in 354 F.2d 591 (C.A. 7). Hence, I find thatRespondent was not misled as to the precise warehousewhose employees Local 3027 claimed to represent. Cf.Johnnie's Poultry Co.,146 NLRB 770, 772, footnote 5.A more difficult questionarises asto whether the Unionadequately defined the unit for which recognition wassought, as required byThe C.L. Bailey Grocery Company,100 NLRB 576, 579. I am of the opinion, and find, that theUnion's demand on July 21 satisfied the test laid down inThe C.L. Bailey Grocery Company, supra.In the firstplace,theword"employees"doesnotembracesupervisorsas a matterof law (see Sec. 14(a) of the Act), sothat the two supervisors were not included in the demand.Secondly, the seven truckdrivers were not employees oftheColumbuswarehouse,and thus,Respondentreasonably could not construe the demand to embracethem, especially since they were not mentioned. Similarconsiderationsapplytothetruckdriverandwarehouseman. Consequently, the telegram reasonablyconnoted that recognition was sought for all othersactually working at the warehouse, i.e., the warehousemenand the billing clerk. Although the billing clerk has beenfound not to be part of theunit,1 further find that ademand which includes him is not fatally defectivethereby. This is because I find that the billing clerk'sinclusion is a minor deviation between the unit foundappropriate and that described in the demand. Suchinsubstantial variations do not destroy the validity of anotherwise valid demand.The Hamilton Plastic MoldingCompany,135 NLRB 371, 373;Ash Market and Gasoline,130NLRB 641, 642;Brewery and Beverage DriversLocal 67 (Washington Coca-Cola BottlingWorks) v.N.L.R.B.,257 F.2d 194,196-197 (C.A.D.C.)Nor does the petition (Resp. Exh. 2) filed by Local 3027on August 1, modify the demand of July 21. It is true thatthis petition expressly comprehends the billing clerk andtruckdrivers. But I have already found that including thebilling clerk constitutes an insubstantial variation whichdoes not nullify the effectiveness of the demand. Nor doesthe fact that the petition embraces truckdrivers render thedemand nugatory, because truckdrivers are not employeesof the Columbus warehouse. Moreover, the petition allegesthat the unit is composed of seven employees, so thatRespondent was reasonably put on notice that its eighttruckdrivers were not to be included. Hence, I find thatthe demand inherent in the petition of August 1 does notmodify or alter the demand of the telegram of July 21.In any event, I find that Respondent did not question thenature of the demandin generalor theunit inparticularwhen it denied recognition on July 25 (Resp. Exh. 1), andthat this issue was first raised in its brief. Cf.N.L.R.B. v.Austin Powder Company,350 F.2d 973, 977 (C.A.6).Hence, I find that Respondent may not now belatedly raisethese particular issues, for the reason that if it had timelyconveyed its doubt as to the character of the demand orthe appropriateness of theunit,the Union would have hadan opportunity seasonably to amend its demand and itsclaimed unit to conform them to Respondent's objections.Arts & Crafts Distributors, Inc., 132NLRB 166,169.95.Doubt as to majorityRespondent now contends that it entertained a good-faith doubt as to the Union's majority. On this issue I rulethat the burden is on the General Counsel to establish awant of good faith in doubting that majority.AaronBrothers,158NLRB 1078;Strydel Incorporated,156NLRB 1185;John P. Serpa, Inc.,155 NLRB 99;BenDuthler, Inc.,157 NLRB 69. Moreover, a doubt of majorityexpressed in good faith will defeat a charge and complaintbased on Section 8(a)(5) of the Act, even though, in fact,the demanding union at the time possesses a majority ofunion authorization cards.Cameo Lingerie, Inc.,148NLRB 535, 538;H. & W. Construction Company, Inc.,161NLRB 852.It is my opinion, and I find, that Respondent did notreasonably entertain a good-faith doubt of the Union'smajority on and after July 21.In the first place, the only ground assigned for doubtingthe Union's majority is contained in a telegram in relevantpartasserting"several years ago a union claimedrepresentation and Board election proved otherwise." SeeRespondent's Exhibit 1. The union alluded to in said,telegram is probably Retail, Wholesale, & DepartmentStore Union, AFL-CIO, which filed a petition for anelection on October 25, 1961, in Case 9-RC-4718. SeeRespondent's Exhibit 3. However, the loss of an electionby another union almost 5 years before Local 3027presented its demand for recognition is too remote anevent to gauge present employee sentiment towardsLocal 3027, and I so find. Further, assuming noremoteness, the record shows that three of the presentemployees in the unit were hired since 1964. Patently, asufficient turnover in warehouse employees has takenplace to warrant the conclusion-and I so find-that noreasonable basis exists to justify a good-faith doubt thatthe present warehouse employees would reject Local 3027as their collective-bargaining representative. Accordingly,I find that the loss of an election by another union underthe circumstances will not alone support a good-faithdoubt of a majority by Local 3027.In the second place, it is not a reasonable basis for agood-faith doubt that the Union never offered to prove itsmajority, as Respondent contends in its brief. Cf.N.L.R.B.v. Armco Drainage, etc.,220 F.2d 573, 576 (C.A. 6). This isbecause Respondent categorically refused to recognize theUnion, thereby creating a situation whereby it would be afutile gesture to submit proof of majority. "Where, as here,the Union had proof of its majority status readily availableand [Respondent] chose not to learn the facts, it took _thechance of what they might be." Jas.H. Matthews & Co. v.N.L.R.B.,354 F.2d 432 (C.A. 8). SeeIrving Air ChuteCompany v. N.L.R.B.,350 F.2d 176, 182 (C.A.2);N.L.R.B.v.C. J. Glasgow Company,356 F.2d 476, 479 (C.A. 7).AlthoughPizza Products Corporation v. N.L.R.B.,369 F.2d431 (C.A. 6), in some respects resembles the instant case,in its essential aspectsPizza Productsiswidely divergentand invokes a different principle of law. Hence, I considerPizza Productsnot controlling. To some extentN.L.R.B. v.Cumberland Shoe Corporation,351 F.2d 917 (C.A. 6), andN.L.R.B. v. Boot-Ster Manufacturing Company,361 F.2d325 (C.A. 6), support the finding above that failure to offerproof of majority when such offer is useless will not justifya claim of a good-faith doubt of majority.In any event, a contention of good-faith doubt vanisheswhen an employer contemporaneously engages in unfairlabor practices not consonant with good faith.Drug King, 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDInc.,157 NLRB 343. Elsewhere in this Decision, I havefound that Respondent engaged in conduct violating theAct. I now find that such conduct "evinces a rejection ofthe principle of collective bargaining"(American CableSystems, Inc.,161 NLRB 332) and discloses "a desire [byRespondent] to gain time and to take action to dissipatethe Union's majority."Joy Silk Millsv.N.L.R.B.,185 F.2d732, 741 (C.A.D.C.). Accord,N.L.R.B. v. Cumberland ShoeCorp., supra.Accordingly, I conclude and find that the GeneralCounsel has established by a fair preponderance of thecredible evidence, including reasonable inferences, thatRespondent's refusal to recognize Local 3027 was notmade in good faith. It follows, and I find, that the Union'smajority status entitles it to be recognized as the exclusivebargaining agent of all the employees in the appropriateunit.The Act imposes upon an employer a legal duty torecognize the majority representative of his employeesunless he entertains a good-faith doubt concerning theunion representative status.Snow& Sons, 134 NLRB 709,710-711.However, the existence of good faith is notestablishedmerely by an employer's naked affirmativeassertionthereof,N.L.R.B. v. Superior Sales, Inc.,366F.2d 229, 237 (C.A. 8).Johnnie's Poultry Co.,146 NLRB770, 773. Rather, good faith is ascertained by regarding theentire factual situation unfolded by the record.Idem,at773. As found above, an appraisal of the record disclosesthatRespondent's contention of a good-faith doubt isunfounded. In my opinionBen Duthler, Inc.,157 NLRB 69,is not controlling.E.Concluding Findings and Discussion as to theDischargesof July 28Admittedly Respondent discharged employees Patrick,Fair, and Jones on July 28. The question is whether thedischargeswere forcauseorwere prompted bydiscriminatory motives proscribed by Section 8(a)(3) of theAct.To find that such discharges were unlawful, theGeneralCounselhas the burden of proving thatRespondent knew or was aware that the three employeeshad engaged in union activity and that they wereterminatedforsuchactivity.N.L.R.B.v.ChicagoPerforating Company,346 F.2d 233,238 (C A.7);N.L.R.B.v.Murray Ohio Manufacturing Co.,326 F.2d 509, 513(C.A. 6);Interboro Contractors, Inc.,157NLRB 1295.Further, itis axiomatic that unionactivity neither confersimmunityfrom discipline by the employer(MetalsEngineering Corporation,148 NLRB 88, 90) norinsulatesemployees from being discharged for nondiscriminatoryreasons.IVellington Mill, etc. v. N.L.R.B.,330 F.2d 579,586-587 (C.A.4);N.L.R.B. v. Barberton Plastics Products,Inc.,354 F.2d 66, 70 (C.A. 6);Mitchell Transport, Inc., 152NLRB 122, 123. Nor may I inquire into the extent orreasonablenessof discipline lawfully imposed, for thesoundness,wisdom, or harshness of such action areemployer prerogatives.N.L.R.B. v. Prince MacaroniManufacturing Co.,329 F.2d 803, 809 (C.A.1);N.L.R.B. v.United Parcel Service, Inc.,317 F.2d 912, 914 (C.A. 1);Thurston Motor Lines,149 NLRB 1368;N.L.R.B. v. AceComb Co., et al., 342F 2d 841, 847 (C.A. 8);N.L.R.B. v.T.A.McGahey, et al., d/b/a Columbus Marble Works,233F.2d 406, 412-413 (C.A. 5). However, the fact that a lawfulcauseto dischargeexists willnot justifya release based inwhole orinpart on anemployee'sunion activities.N.L.R.B. v. Barberton Plastics, supra; N.L.R.B. v. SymonsManufacturing Co.,328 F.2d 835, 837 (C.A.7);N.L.R.B. v.Ace Comb Co.,et al., supra;N.L.R.B.v.McGahey, etc.,supraat 413(C.A. 5).It is my opinion,and I find,that Patrick,Fair,and Joneswere fired because of their union activity,and that thereason assigned therefor by Respondent,i.e., refusal toobey an order to return to work,is a pretext or cloak tomask or disguise the real reason.In ultimately finding thatPatrick,Fair,and Jones were discharged for unionactivity,rather than for insubordination,I have relied onthe entire record and the following subsidiary findings,which I find as facts:a.Respondent had knowledge of the above employees'union activity because they wore union buttons and alsoaccompanied Union Representative Smith when he spoketoWarehouse Manager Smith on behalf of the Union. Andone of them,Fair,told Bruce he "organized"the Union. Inaddition,the small plant rule warrants the inference-andIdraw it-that Respondent was aware that these threeemployees were engaging in union activity.New FrenchCleaners,139NLRB 1176, 1179;AngwellCurtainCompany,Inc. v. N.L.R.B.,192 F.2d899, 903(C.A. 7). Inmy opinionN.L.R.B. v. Falls City CreameryCompany, 207F.2d 820(C.A. 8), isdistinguishable.b.Timing is important.I find that the three employeeswere terminated almost immediately after they openlyespoused the union movement by accompanying UnionRepresentative Smith when he talked to Drake and Bruce.N.L.R.B.v.Mira-Pak,354 F.2d 525(C.A. 5);Arkansas-Louisiana Gas Company,142 NLRB 1083, 1085;TexasIndustries,156 NLRB 423."Obviously the discharge of aleading union advocate is a most effective method ofundermining a union...... N.L.R.B.v. LonghornTransferService,Inc.,346 F.2d 1003, 1006(C.A. 5).c.Also,Ifind that the manner of discharge issignificant.The three discriminatees were dischargedabruptlywithoutwarning.Cf.Levinson'sOwl RexallDrugs, Inc.,161 NLRB 1531.Thus,I find that,when thebell rang announcing the end of the coffeebreak,ManagerDrake shouted,"Everybodyback to work.Anybody thatdoesn't go back to work immediately is discharged." But Ifurther find that Drake gave the three no chance to returnto work as he told them in almost the same breath, "Youguys don't need to go to work.You are discharged as ofnow." Respondent'sevidence not consonant with theforegoing is not credited."The abruptness of a discharge and its timing arepersuasive evidence as to motivation."N.L.R.B. v.Montgomery Ward & Co.,242 F.2d 497, 502 (C.A. 2), cert.denied355 U.S. 829;N.L.R.B. v. L. E. FarrellCompany,Inc.,360 F.2d 205, 208(C.A. 2). Anda failure to give anyexplanation for the discharge supports an inference ofdiscriminatory intent.N.L.R.B.v. Griggs Equipment, Inc.,307 F.2d 275, 278(C.A. 5). I drawthis inference.d.Respondent displayed antiunion hostility.This initself is not an unfair labor practice.N.L.R.B.v.AudioIndustries,Inc.,313 F.2d 858(C.A.7);N.L.R.B. v. Threads,Inc.,308 F.2d 1, 8(C.A. 4). But itis a factor which may beconsidered in evaluating the reason for an employee'sdischarge.N.L.R.B.v.Georgia Rug Mill,308 F.2d 89, 91(C.A. 5).Yetsuch animus does notper serender adischarge illegal.N.L.R.B.v.Covington Motor Company,Inc.,344 F.2d136, 138(C.A. 4);LaskoMetal Products,Inc.,148NLRB976, 978.Theremust be a proximateconnection between the two. However,I find a causal linkbetween this animus and the discharges as more fully setforth herein.Cf. N.L.R.B. v. Ace Comb Co., et al.,342 F.2d J.H. RUTTER-REX MFG. CO.11841, 847 (C.A. 8);McCormick Longmeadow Stone Co., Inc.,155 NLRB 577.e.The three dischargees were the only employeesopenly espousing the Union and thus may be considered asthe prime employee movers or leaders of the unionmovement at the warehouse. Of course, this does notshield them from discharge for cause.N.L.R.B. v. DixieTerminal Co.,210 F.2d 538, 540 (C.A. 6). But it is notessentialto show that their union activity was the onlyreason for the discharge. It is sufficient to condemn thedischargesasunlawful"if[discrimination]isasubstantial or motivating reason, despite the fact thatother reasons may exist."N.L.R.B. v.Whitin MachineWorks,204 F.2d 883, 885 (C.A, 1). SeeN.L.R.B. v.Barberton Plastics Products, Inc.,354 F.2d 66, 70 (C.A. 6).For the reasons set forth above I find that a substantial ormotivating reason for the discharges is the union activityof the three discharged employees. In this connection, Ihave kept in mind the rule of law that because thedischarges were synchronous with union activity does notestablish, without more, a discriminatory purpose. But Ifind that the record herein reveals a discriminatory intent.f.A Respondent will rarely admit to violating the lawwhen discharging an employee. Rather, he will point toreal or imagined shortcomings of the employee as thereason for a layoff. Hence, it becomes necessary toascertain, as a matter of reasonable inference, whethersuch deficiencies or union hostility led to the discharge.Upon the basis of the entire record I draw the inferencethat the three were discharged for their union activity. Inthis connection, I recognize that a refusal to obey acommand to return to work justifies a discharge for cause.But I find that the three were not ordered to return to workbefore their discharge, and, in any event, that failure towork was not the principal or substantial reason for theirtermination.g.Even accepting Respondent°s version that the threewere discharged for refusing to go to work, nevertheless Ifind that such discharges are unlawful. This is because Ifind that the three at the time were engaged in a protectedactivity in accompanying Union Representative Smith,and that their failure to return to work amounted to astrike. Further, I find it was an unfair labor practice strikeprotesting a denial of recognition which Respondent wasobligated to grant.Hence, I find that Respondentunlawfully discharged unfair labor practice strikers underitsown interpretation of the record. Such dischargesmanifestly violate Section 8(a)(3) of the Act.Golay &Company, Inc.,156NLRB 1252, enfd. 371 F.2d 259(C.A. 7);N.L.R.B. v. American Manufacturing Company,etal.,106 F.2d 61, 67-68 (C.A. 2), modified on anotherissue 309 U.S. 629.F.Concluding Findings and Discussionasto Interference,Restraint, and CoercionIn the latter part of July, Warehouse Manager Drakespoke to employee Thomas, as more fully set forth above.Having credited the General Counsel's account thereof, Ifind that Drake's utterances constitute interference,restraint,and coercion, as they amount to a threat ofreprisals if the employees joined the Union or if the Unionbecame their bargaining agent.About July 25WarehouseManager Drake askedemployee Patrick if Patrick knew what was going on aboutthe Union. Patently this interrogation is coercive, and I sofind, as it was not made for a legitimate purpose.Johnnie'sPoultry Co.,146 NLRB 770, 774-775. In my opinionBournev.N.L.R.B.,332F.2d47(C.A. 2),isdistinguishable.Drake also mentioned that he hadobtained raises but would have to withhold them "untilthis is over with." I construe this to mean that the raiseswere denied until Respondent was convinced theemployees rejected the Union. This is coercive and I sofind.Of course, an employer may not lawfully increasewages unilaterally during the period a union represents amajority of his employees, and he may so informemployees. But I find that Drake did not intend to conveythis impression, especially since I have found thatRespondent was at that very moment denying recognitionto the Union.In the foregoing conversation Drake also gave it as hisopinion that the Company would close the warehousebefore recognizing a union. Patently this is coercive. Acontrary result is not required because this representedDrake's personal opinion or that Drake was not expresslyauthorized to make this statement. Since Drake was thewarehousemanager Ifind that his said conduct is withinthe apparent scope of his authority as such and thatRespondent may be held accountable therefor.Drake also made other remarks to Patrick in the sameconversation described above, and also spoke to Patrickagain about July 26. I find these statements are innocuousas they contain no threat of reprisal or promise of benefit.Hence, they may not be used to fasten an unfair laborpractice upon Respondent as I am of the opinion, and find,that they are protected by Section 8(c) of the Act. Perhapsthe incient of July 26 deserves brier comment. At mostDrake's words express an opinion. Merely describingunion literature as trash and requesting an employee todestroy it does not amount to a threat of reprisal. Andasking an employee to pick up union literature which hehas left lying around in the warehouse does not interferewith the right to distribute such literature in nonworkingareas of the plant.Stoddard-Quirk Manufacturing Co.,138NLRB 615, 621. Hence, this request by Drake was proper.About July 21, Assistant Warehouse Manager Brucetold employee Fair that a union would not do employeesany good. I find this is coerciveas itconnotes that it wouldbe fruitless to have a union because Respondent would notdeal with the union. Cf.Better Val-U Store of Mansfield,Inc., 161NLRB 762.About July 26, Bruce again spoke to Fair. AlthoughBruce expressed hostility to unions on this occasion, I findthis to be protected under Section 8(c) of the Act.N.L.R.B.v.Threads, Inc.,308 F.2d 1, 8 (C.A. 4). Bruce also toldJones he was receiving a 25-cent raise in his next pay. Ifind this is coercive as a promise of benefit. WarehouseManager Drake also on this day told Fair that theCompany will close down, sell, or move the warehouserather than have a union in it. Manifestly, this is a threat ofreprisal and therefore coercive. I so find. Finally, Drake, inthis conversation, also told Fair that he had been orderednot to put in force a raise which Drake had for the men.Since this occurred in the course of antiunion expressionsby Drake, some of which have been found to be coercive, itis reasonable to infer that the raises had been suppressedin aneffort to wean the men away from the Union. I sofind.Accordingly, I find this statement coercive as itconstitutes a promise of benefit if the men eschewed theUnion.About July 25, Warehouse Manager Drake spoke toemployee Jones, as set forth above. I find that thisconversation is coercive in that Bruce (a) told Jones thewarehousewouldclosebeforeRespondentwould 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecognize a union there,and (b)told Jones that a raisewhich had been authorized,had been"stopped"becausethe Union was "started."However,I find the remainder ofsaid talk by Bruce not to be coercive,and specifically findthat neither Drake nor Bruce threatened to lay off Jones.About July28,WarehouseManager Drake orderedUnion Representative Smithoff the premises at thewarehouse in the presence of employees.But since Smithwas a trespasser,Ifind this action of Drake was notunlawful.No differentresult is required because Smithcame as a union representative,for an employer mayrefuseaccess to hisplantbynonemployee unionrepresentatives so long as other available channels ofcommunications are open.Cf.N.L.R.B. v. TheBabcock &WilcoxCompany,351 U.S. 105, 112. 1find that otherchannels were available;namely, telephone,telegraphand mail.Hence, I find this aspect of the complaint is notwell taken and, therefore,should be dismissed.Admittedlywage increasesof 10cents to 25 cents weregranted to the Columbus warehouse employees betweenJuly 28and August 3. Respondent had determinedin Aprilor May, on the basis of studies previously made, that ageneral wage increase should be granted to all its factoryand warehouseemployees. About July 12, thisincreasewas introduced at all Respondent's factories.The increaseat the Columbus warehouse was held in abeyance uponreceiptof thedemandof Local No. 3027 forrecognition onJuly 21.However,itwas granted shortly afterJuly 28,because Respondent felt that it would be unfair towithhold itany longer.Respondent'sevidence on thisissue is credited.Nevertheless,Ifind this increase inwages constitutes an unlawful refusal to bargain as it is aunilateralchange in wages made whiletheUnionrepresented a majority.Thisisso regardless of theEmployer's good faith in taking such action.N.L.R.B. v.Benne Katz, etc.,369U.S. 736,and cases citedin footnote,11;Mid-WestTowel&LinenService, Inc.,143 NLRB 744,754-755, affd. 339 F.2d 958 (C.A. 7).Finally,thecomplaintallegesthatRespondentunlawfully failed and refused to grant Patrick, Fair, andJones the increasesmentioned in the precedingparagraph.President Rutter testified,and I credit him,that these three employees should have received this raiseretroactiveto July 28,when they were reinstated onAugust 3. But no documentary proof wasintroduced byRespondent to contradictthe General Counsel's evidencethat thisretroactive increase has not been received.Hence, I find that the three employees did not receive thesaid increase until about 2 weeks after August 3, but Ifurther find that it was not withheld for discriminatoryreasons. Hence, no violation is disclosed,and I so find, onthis issue.However,whether Respondent shall be directed to paysaid wage retroactively is a matterto bedetermined at thecompliance stage in ascertainingwhetherthe employeeshave been made whole. It may be observed that theGeneral Counsel is arguing somewhat inconsistently, forhe firstcontends that the unilateral raises are illegal andthen complains that three employees were denied anillegal wage increase.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThose activities of Respondent found to constituteunfair labor practices as set forth in section III, above,occurring in connection with its operations described insection I,above, have a close,intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYIthaving been found that Respondent has engaged incertain conduct prohibited by Section 8(a)(1), (3),and (5) ofthe Act,I shall recommend that it be enjoined to cease anddesist therefrom and that it take specific affirmativeaction,as describedbelow,designed to effectuate thepolicies ofthe Act.Since the discriminatory discharges ofPatrick,Fair, and Jones go "tothe veryheartof the Act"(N.L.R.B.v.EntwhistleMfg. Co.,120 F.2d 532, 536(C.A. 4)), Ishall recommend that theOrder tobe issuedsafeguard employees against infringement in any mannerof therights vouchsafedto them bySection7 of the Act. R& R Screen Engraving, Inc.,151 NLRB 1579, 1587.SincePatrick,Fair,and Joneshave been offeredreinstatement,and theyhave accepted saidoffer,noprovision will be recommended to restore them to thepositions from whichtheywere discharged.However, Ishall recommend thateach bemade whole for any loss ofearningssuffered by reason of thediscrimination againsthim. In makingthem wholeRespondent shall pay to each asum of money equalto that whichhe would have earned aswages fromthe date ofsuch discriminationto the date ofreinstatement or a properofferof reinstatement, as thecase may be, less his net earnings during such period.Since each returnedto workduring the same quarter ashis discharge,F.W. Woolworth Co.,90 NLRB289, is notapplicable.Interest at 6 percent per annumshall be addedto any backpayfound due.Such interest shall be assessedin the mannerset forthinIsis Plumbing&Heating Co.,138 NLRB 716. Ishall also recommend that Respondentpreserve and make availableto theBoard or its agents,upon reasonable request,allpertinent records and datanecessary to analyze and compute whateverbackpay maybe due.A bargaining order is proper.N.L.R.B. v. DelightBakery, Inc.,353 F.2d 344,347 (C.A. 6).Upon thebasis of the foregoing findings of fact, andupon the entirerecordin this case,Imake the following:CONCLUSIONS OF LAW1.Local 3027is a labor organization within the meaningof Section 2(5) of the Act.2.Respondentisan employerwithinthe meaning ofSection2(2),and is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.3.By discriminating in regard to the tenure ofemploymentofGeorge A. Patrick,KeithA. Fair, andPaul E.Jones, therebydiscouragingmembership inLocal 3027,Respondent has engaged in unfair laborpracticesas definedin Section 8(a)(3) and(1) of the Act.4.By (a) threatening to close, sell,ormove itsColumbuswarehousebeforerecognizing a union threat,(b) coercivelyinterrogating employees as to their unionmembership,desires, orsympathies, (c) telling employeestheir jobs were jeopardizedif theywent along with a union,(d) telling employees it would not do any good to have aunion,(e) withholdingwage raises to discouragemembership in a union,and (f)promising raises todiscouragemembership in a union,Respondent hasengaged in unfair labor practiceswithin themeaning ofSection 8(a)(1) of the Act. J.H. RUTTER-REX MFG. CO135.All warehousemen employed by Respondent at itsColumbuswarehouse,excludingallofficeclericalemployees,allguards,professionalemployees, andsupervisors,as defined in the Act,constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of -Sections 8(a)(5) and9 of the Act.6.On or about July 21, 1966, and all material timesthereafter,Local 3027has represented a majority, and hasbeen the exclusive bargaining representative of all theemployees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning ofSections 8(a)(5) and 9 of the Act; and Respondent was onthatdate,and has been since, legally obligated torecognize and bargain withLocal 3027 as such.7.By (a)refusingtorecognizeorbargainwithLocal 3027 forthe employees in said appropriate unit onand since about July21, 1966,and (b)unilaterally grantingincreases to employees in said appropriate unit afterJuly 21,without consulting or negotiating withLocal 3027concerning the same, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.8.The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of theAct.9.Respondent has not committed any other unfair laborpractices as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in this case,it isrecommended that the Board order Respondent, itsofficers, agents, successors, and assigns, to:1.Cease and desist from:(a)Discouragingmembership in Local 3027, or anyother labor organization, by discharging employees orotherwise discriminating in any manner in respect to theirhire or tenure of employment or any term or condition ofemployment.(b)Threatening to close, sell, or move its Columbuswarehousebeforerecognizingaunionforitswarehousemen there.(c)Coercively interrogating employees as to their unionmembership, desires, or sympathies.(d) Informing employees their jobs will be Jeopardized ifthey go along with a union.(e) Informing employees it will not do any good to havea union.(f)Withholdingwageincreasestodiscouragemembershipin a union,Local 3027, or any other labororganization.(g)Promising wage raises to discourage membership inLocal 3027 or any other labor organization.(h)Refusing to recognize or bargain with Local 3027 astheexclusivebargaining representative of all theemployees in the above-mentioned appropriate unit.(i)Unilaterallyraisingwages of employees in saidappropriate unit without first consulting and bargainingwith Local 3027 thereon.(j)In any othermannerinterfering with, restraining, orcoercing its employees in the exercise of rights guaranteedto them by Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with Local 3027as the exclusive representative of all employees in theaforesaid appropriate unit with respect to rates of pay,wages, hours of employment, and other conditions ofemployment, and, if an understanding is reached, embodysuch understanding in a written, signed agreement.(b)Make whole George A. Patrick, Keith A. Fair, andPaul E. Jones for any loss of pay each may have sufferedby reason of the discrimination against him, with interestthereon at the rate of 6 percent per annum.(c)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to ascertain the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its warehouse at Columbus, Ohio, copies ofthe attached notice marked "Appendix."3 Copies of saidnotice, to be furnished by the Regional Director forRegion 9, after being duly signed by a properly authorizedrepresentative of Respondent, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where such notices are usuallydisplayed. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.4IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.3 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substitutedforthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decisionand Order-"" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discourage membership in DriversandWarehousemen'sLocalUnionNo. 3027,AFL-CIO, or any other labor organization, bydischarging any of our employees or in any othermanner discriminating against them in regard to hireor tenure of employment or any term or condition ofemployment.WE WILL NOT threaten to close, sell, or move ourColumbus warehouse rather than recognize a labororganization representing our employees at saidwarehouse. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT coercively inquire of employees as totheir union membership,desires, or sympathies.WE WILL NOTtell employees that their jobs will bejeopardized if they go along with a union or that it willnot do them any good to have a union.WE WILL NOT withhold wage increases or promisewage raises to discourage membership in the above-mentionedLocalNo. 3027orany other labororganization.WE WILL NOT change wages of employees in thebargainingunitdescribedbelowwithoutfirstconsulting and bargaining with said LocalNo. 3027concerning such changes.WE WILL make whole GeorgeA. Patrick, Keith A.Fair, and Paul E.Jones for any loss of pay incurred byeach of them as a result of their discharge by us onJuly 28,1966,with interest thereon at 6 percent perannum.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise ofrights guaranteed to them by Section 7of the Act,except to the extent that such rights may be affectedby an agreement requiring membership in a labororganizationasa condition of employment asauthorized in Section 8(a)(3) of the Act.WE WILL,upon request,bargain collectively withsaidLocalNo. 3027as the exclusive bargainingrepresentative of all employees in the unit describedbelow with respect to ratesof pay,wages, hours ofemployment,and other conditions of employmentand, if an understanding is reached,embody suchunderstanding in a written,signed agreement.The bargaining unit is:All warehousemen employed at our Columbus,Ohio,warehouse,excludingofficeclericalemployees,guards, professional employees, andsupervisors,as defined in the Act.All our employees are free to become or remain, or torefrain from becoming or remaining, members of saidLocal No. 3027,or any other labor organization.J.H. RUTTER-REXMANUFACTURING COMPANY,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegional Office, Room 2407,Federal Office Building,550 Main Street,Cincinnati, Ohio45202, Telephone 684-3663.